Case 1:21-cv-00268-JAO-KJM Document 31 Filed 07/02/21 Page 1 of 5   PageID #: 1209




  ERIC A. SEITZ
  ATTORNEY AT LAW
  A LAW CORPORATION

  ERIC A. SEITZ              1412
  GINA SZETO-WONG 10515
  JONATHAN M.F. LOO 10874
  KEVIN YOLKEN               10987
  820 Mililani Street, Suite 502
  Honolulu, Hawai‘i 96813
  Telephone: (808) 533-7434
  E-Mail:      eseitzatty@yahoo.com
               szetogina@gmail.com
               jloo33138@yahoo.com
               kevinyolken@gmail.com

  Attorneys for Plaintiffs

                   IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAIʻI

   ANTHONY CHATMAN, FRANCISCO                 CIVIL No. 21-00268 JAO-KJM
   ALVARADO, ZACHARY
   GRANADOS, TYNDALE MOBLEY,                  REPORT OF PARTIES’
   and JOSEPH DEGUAIR, individually           PLANNING MEETING;
   and on behalf of all others similarly      CERTIFICATE OF SERVICE
   situated,

                  Plaintiffs,                 Rule 16 Conference:
         vs.                                  Date: July 12, 2021
                                              Time: 9:00 a.m.
   MAX N. OTANI, Director of State of         Judge: Hon. Kenneth J. Mansfield
   Hawai‘i, Department of Public Safety,
   in his official capacity,

                   Defendant.


                 REPORT OF PARTIES’ PLANNING MEETING
Case 1:21-cv-00268-JAO-KJM Document 31 Filed 07/02/21 Page 2 of 5          PageID #: 1210




               Pursuant to Rule 26(f), Federal Rules of Civil Procedure, and Rule 26.1

  of the Local Rules of Practice of the United States District Court for the District of

  Hawaii (“LR”), a meeting was held on June 17, 2021, via telephone with the

  following participants:

               Gina Szeto-Wong and Kevin A. Yolken for Plaintiffs; and

               Skyler G. Cruz for Defendants.

        1.     Pre-Discovery Disclosures

               The parties will exchange the information required by FRCP 26(a)(1)

  as required by rule.

        2.     Discovery Plan

               The parties jointly propose to the Court the following

  discovery plan:

               a.      Discovery will be needed on the following subjects: Liability

  and remedies.

               b.      All discovery to be commenced in time to be completed 60

  days before trial.

               c.      Maximum number of interrogatories by each party to any other

  party: not yet agreed upon.

               d.      Maximum number of depositions by Plaintiff: to be discussed.



                                            2
Case 1:21-cv-00268-JAO-KJM Document 31 Filed 07/02/21 Page 3 of 5            PageID #: 1211




               e.    Maximum number of depositions by Defendant: to be

                     discussed.

               f.    Each deposition limited to a maximum of 7 hours, unless

  extended by agreement of parties.

               g.    Reports from retained experts under Rule 26(a)(2) due:

                     i.     From Plaintiff: 90 days before the date set for trial.

                     ii.    From Defendant: 90 days before the date set for trial.

                     iii.   Supplementations due pursuant to Rule 26(a)(2)(E).

        3.     Other Matters

               The parties have discussed alternative dispute resolution options and

  are prepared to consider this matter further and discuss options after the Court’s

  ruling on Plaintiffs’ pending motions.

        4.     Motions

               All potentially dispositive motions filed by: 5 months before trial.

        5.     Witnesses and Exhibits

               Final lists of witnesses and exhibits as set under Rule 26 of FRCP or

  the scheduling conference.

        //

        //

        //


                                            3
Case 1:21-cv-00268-JAO-KJM Document 31 Filed 07/02/21 Page 4 of 5         PageID #: 1212




        6.    Trial

              The case should be ready for trial in the normal course. Trial is

  expected to take approximately 14 days.

              DATED: Honolulu, Hawaii,          July 2, 2021 .


                                        /s/ Gina Szeto-Wong
                                        ERIC A. SEITZ
                                        GINA SZETO-WONG
                                        JONATHAN M.F. LOO
                                        KEVIN A. YOLKEN

                                        Attorneys for Plaintiffs




                                            4
Case 1:21-cv-00268-JAO-KJM Document 31 Filed 07/02/21 Page 5 of 5        PageID #: 1213




                          CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that one copy of the within was duly served on July

  2, 2021, via CM/ECF to the following at the e-mail addresses listed below:

                           SKYLER G. CRUZ, ESQ.
                           KENDALL J. MOSER, ESQ.
                           Deputy Attorneys General
                           Department of the Attorney General, State of Hawaii
                           425 Queen St.
                           Honolulu, Hawaiʻi, 96813

                           Skyler.g.Cruz@hawaii.gov
                           Kendall.J.Moser@hawaii.gov

              DATED:       Honolulu, Hawaiʻi, July 2, 2021.


                                              /s/ Gina Szeto-Wong
                                              ERIC A. SEITZ
                                              GINA SZETO-WONG
                                              JONATHAN M.F. LOO
                                              KEVIN YOLKEN

                                              Attorneys for Plaintiffs
